Citation Nr: 1409119	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an additional clothing allowance based on use of a left knee brace, for a period during which clothing allowances based on use of a back brace, a right knee brace, and a topical medication have been awarded.

(The issue of entitlement to service connection for a bowel disorder, to include inflammatory bowel syndrome and ulcerative colitis, to include as secondary to other service-connected disabilities, is addressed in a separate decision).


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from March 1985 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee.  The issue on appeal is more accurately stated as set forth on the title page of this decision.

The Veteran submitted additional pertinent evidence in June 2013, after the December 2012 statement of the case (SOC) was issued and after the claims file was transferred to the Board.  Pertinent evidence submitted by an appellant must be referred to the AOJ for review and preparation of a supplemental SOC (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran's representative provided a June 2013 waiver of the Veteran's right to have this additional evidence reviewed by the agency of original jurisdiction (AOJ).  Appellate review may proceed. 


FINDINGS OF FACT

1.  The Veteran was paid three annual clothing allowances for service-connected disabilities for the period included in his July 2012 claim, as follows: for use of a prescribed topical medication; for use of a back brace; and for use of a right knee brace.

2.  A left knee brace would not subject any distinct type of garment to wear and tear other than garments covered by the clothing allowance already granted based on use of a right knee brace.  


CONCLUSION OF LAW

The criteria for entitlement to an additional clothing allowance based on use of a left knee brace are not met during a period where more than one clothing allowance, including a clothing allowance based on use of a right knee brace, has already been awarded.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently in receipt of service connection for several disabilities, including right knee chondromalacia, fibromyalgia, and a lumbar disability, which together result in a combined 90 percent evaluation.  The Veteran was awarded a total disability rating based on individual unemployability (TDIU) effective in 2004.  The claims file from the VAMC reflects that the Veteran applied for and has received a clothing allowance since 2005.  

VA laws and regulations authorize payment of an annual clothing allowance of $716 to each Veteran who, because of a service-connected disability, uses a prosthetic or orthopedic appliance which tends to wear or tear the Veteran's clothing, or who uses physician-prescribed medication for a service-connected skin disability which causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162.  

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely was issued by VA.  See 76 Fed. Reg. 70,883 (Nov. 16, 2011); see also 77 Fed. Reg. 74,218 (June 11, 2012) (correcting amendment).  The regulation thus now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment, when the Under Secretary for Health, or a designee, certifies that the qualifying prosthetic or orthopedic appliance or medication for a skin disorder and the use of the prosthetic, appliance, or medication is for a service-connected disability and causes damage to outer garments.  38 C.F.R. § 3.810(a)(1), (2), (3).  

In July 2012, the Veteran sought multiple clothing allowances, based on use of a prescribed topical medication (Drysol), and use of several appliances, including a back brace, right knee brace, and left knee brace.  The Veteran was awarded three clothing allowances, one for the damage to clothing due to use of Drysol, one clothing allowance for a back brace, and one clothing allowance based on use of a right knee brace.  The claim for a clothing allowance based on use of a left knee brace was denied.

The regulation does not place a numeric limit on the number of clothing allowances a Veteran may receive, but specifies that where multiple clothing allowances are at issue, the prosthetic or medication on which the clothing allowance request is based must affect a distinct type of article of clothing or outer garment.  See 77 Fed. Reg. 34, 218-01 (revision of language of regulation to clarify that an appliance or medication need only affect a distinct type of clothing to qualify for a clothing allowance); 76 Fed. Reg. 70, 883-01, 70,884 (comment on proposed regulation asked that VA establish "no limitation" for the number of clothing allowances, but VA declined to use that language, stating that an clothing allowance for each prosthetic or orthopedic appliance was available if each appliance affects a distinct article of clothing).  

The Veteran initially disagreed with denial of a clothing allowanced based on use of a left knee brace on the basis that he had been granted service connection for fibromyalgia, and the service-connected fibromyalgia was affecting his left knee.  The VAMC readjudicated the claim in December 2012, and issued a statement of the case that denied the clothing allowance for use of a left knee brace on the basis that the left knee brace was prescribed for osteoarthritis of the left knee or chrondromalacia of the left knee, and service connection was not in effect for either of those disorders.

During the pendency of the appeal, the Veteran submitted medical evidence in June 2013, with a waiver of AOJ review, which appears to show that the Veteran uses the left knee brace for chondromalacia patella.  As noted, the Veteran has been granted service connection for chondromalacia patella of the right knee.  However, the record does not establish that the Veteran has been granted service connection for chondromalacia patella of the left knee.  

Even assuming that the Veteran could obtain a certification that a left knee brace was required for a service-connected left knee disability, the regulation would not provide for an additional clothing allowance in this case, where three clothing allowances are already authorized for the period at issue.  As set forth above, the regulation precludes authorization of an additional clothing allowance for wear and tear to a type of clothing for which compensation is already in effect if there are multiple clothing allowances in effect.  38 C.F.R. § 3.810(a)(2)(ii).  

The only distinct type of article of clothing worn by men in the United States that is affected by a knee brace would be trousers.  The Veteran's clothing allowance for a right knee brace compensates the Veteran for wear and tear to trousers.  38 C.F.R. § 3.810(a)(3).  Because there is no other item of men's clothing which is generally worn across the knees other than trousers, a claim for a clothing allowance for a left knee brace, where a clothing allowance for a right knee brace is already in effect, and there are multiple clothing allowances.  

The Board notes that the regulation provides for two clothing allowances for damage to a single type of garment, if the Veteran uses more than one appliance or medication that damages the same garment, increasing the rate of damage, unless multiple clothing allowances are in effect (emphasis added).  Compare 38 C.F.R. § 3.810(a)(3) with 38 C.F.R. § 3.810(a)(2).  As more than one clothing allowance is already in effect in this case for the period at issue, 38 C.F.R. § 3.810(a)(3) is not applicable to allow two clothing allowances for wear and tear to trousers at an increased rate due to damage from bilateral knee braces, even if both braces are found to be used for service-connected disability.  See 76 Fed. Reg. 70,883-01 (Nov. 16, 2011); I 77 Fed. Reg. 34,218-01 (June 11, 2012)(clarifying and amending 38 C.F.R. § 3.810(a)(2)(ii).

The Board acknowledges that, if the Veteran had only a right knee brace and a left knee brace, and had received only one clothing allowance for the applicable time period, he would be able to increase the number of clothing allowances to two if he establishes that the left knee brace if used for a service-connected disability.  However, since the Veteran already has received three clothing allowances, he is not entitled to a fourth clothing allowance for a left knee brace unless the Veteran is able to show that the left knee brace affects a distinct type of article of clothing or outer garments that is not already compensated.  As noted there is no general type of article of clothing for men which covers the left knee but does not cover the right knee.  Thus, there is no factual or medical development which could change the outcome of the claim for the one-year period at issue.  It would be fruitless to Remand the appeal for a fourth annual clothing allowance during the annual period at issue, since the Veteran's claim must be denied as a matter of law.  

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, those duties are not applicable where there is no reasonable possibility that the claim may be substantiated.  See Mason v. Principi, 16 Vet. App. 129 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim").  

Therefore, the Board has not discussed VA's duties to notify and assist, as those duties are not applicable in this case, where the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); see also Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001).  

For each of the above reasons, the Veteran's claim must be denied as a matter of law.  The provisions governing reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an additional clothing allowance based on use of a left knee brace is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


